DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graefe et al. (2019/0132709).
Regarding applicant claim 1, Graefe discloses an intersection system for improving right-of-way determinations at an intersection, comprising: 
one or more processors; a memory communicably coupled to the one or more processors and storing ([0050] “network comprises computers, network connections among the computers… processors” [0055] “memory”): 
a sensor module including instructions that when executed by the one or more processors cause the one or more processors to acquire, in a lead vehicle that is a cloud leader of a micro-cloud, observations about the intersection for a set of vehicles including at least one remote vehicle, wherein the set of vehicles are approaching the intersection ([0034] “wireless sensor network where the entities in the environment may be considered network nodes or nodes that communicate among themselves in multi-hop fashion… with one or multiple network interfaceswhere infrastructure equipment act as road side units… V2X; V2I; V2V; V2N”), and wherein the remote vehicle and the lead vehicle are members of the micro-cloud ([0046] “micro cloud); and 
a management module including instructions that when executed by the one or more processors cause the one or more processors to derive an assignment of right-of-ways indicating an order about how the set of vehicles may proceed through the intersection, and provide the assignment to at least the remote vehicle to control right-of-way at the intersection ([0021] “infrastructure equipment may exchange information about the vehicles that they are tracking and may support collaborative decision making”; [0185]).  
Regarding applicant claim 2, Graefe discloses wherein the set of vehicles includes at least one non-connected vehicle in addition to the at least one remote vehicle, and wherein the management module includes instructions to derive the assignment by i) computing arrival times at the intersection for the set of vehicles according to the observations and ii) generating the assignment according to an arrival order for the set of vehicles at the intersection that is based, at least in part, on the arrival times ([0030]).  
Regarding applicant claim 3, Graefe discloses wherein the management module includes instructions to derive the assignment including instructions to receive provisional orders from micro-cloud members of the micro-cloud, including at least the remote vehicle, and derive the assignment according to majority voting of the micro-cloud members that is based, at least in part, on the provisional orders from the micro-cloud members ([0185] “the fog is a group of IoT devices at an intersection”; [0191] “form cloud network or fog for collaborating… include infrastructure analysis, traffic management, and platooning”).  
Regarding applicant claim 4, Graefe discloses wherein the management module includes instructions to derive the assignment including instructions to compute arrival times according to one or more mitigating factors that influence progress of the set of vehicles toward the intersection ([0238]; [0263]).  
Regarding applicant claim 5, Graefe discloses wherein the mitigating factors include at least dynamic objects obstructing a path a vehicle of the set of vehicles, and static features of a roadway associated with the intersection ([0020]; [0029]-[0031]).  
Regarding applicant claim 6, Graefe discloses wherein the management module includes instructions to maintain the micro-cloud at the intersection by engaging new vehicles with the micro-cloud as the new vehicles approach the intersection, and handing-off a role as leader of the micro-cloud when a prior leader is exiting a region of the intersection, and wherein the micro-cloud is an ad hoc network established between the set of vehicles about the intersection ([0185]-[0186]).  
Regarding applicant claim 7, Graefe discloses wherein the management module includes instructions to provide the assignment including instructions to electronically communicate the assignment to members of the micro-cloud to cause the members to proceed through the intersection according to the assignment ([0190]).  
Regarding applicant claim 8, Graefe discloses wherein the sensor module includes instructions to acquire observations including instructions to receive sensor data from at least one sensor of the cloud leader and from at least the remote vehicle, and wherein the observations include positions and trajectories of set of vehicles, and wherein the set of vehicles includes a non-connected vehicle that is not a member of the micro-cloud and does not participate in determining the assignment ([0195]).

Regarding applicant claim 9, Graefe discloses non-transitory computer-readable medium storing instructions for improving right-of-way determinations at an intersection, comprising: 
one or more processors; a memory communicably coupled to the one or more processors and storing ([0050] “network comprises computers, network connections among the computers… processors” [0055] “memory”): 
a sensor module including instructions that when executed by the one or more processors cause the one or more processors to acquire, in a lead vehicle that is a cloud leader of a micro-cloud, observations about the intersection for a set of vehicles including at least one remote vehicle, wherein the set of vehicles are approaching the intersection ([0034] “wireless sensor network where the entities in the environment may be considered network nodes or nodes that communicate among themselves in multi-hop fashion… with one or multiple network interfaces where infrastructure equipment act as road side units… V2X; V2I; V2V; V2N”), and wherein the remote vehicle and the lead vehicle are members of the micro-cloud ([0046] “micro cloud); and 
a management module including instructions that when executed by the one or more processors cause the one or more processors to derive an assignment of right-of-ways indicating an order about how the set of vehicles may proceed through the intersection, and provide the assignment to at least the remote vehicle to control right-of-way at the intersection ([0021] “infrastructure equipment may exchange information about the vehicles that they are tracking and may support collaborative decision making”; [0185]).  
Regarding applicant claim 10, Graefe discloses wherein the set of vehicles includes at least one non-connected vehicle in addition to the at least one remote vehicle, and wherein the management module includes instructions to derive the assignment by i) computing arrival times at the intersection for the set of vehicles according to the observations and ii) generating the assignment according to an arrival order for the set of vehicles at the intersection that is based, at least in part, on the arrival times ([0030]).  
Regarding applicant claim 11, Graefe discloses wherein the management module includes instructions to derive the assignment including instructions to receive provisional orders from micro-cloud members of the micro-cloud, including at least the remote vehicle, and derive the assignment according to majority voting of the micro-cloud members that is based, at least in part, on the provisional orders from the micro-cloud members ([0185] “the fog is a group of IoT devices at an intersection”; [0191] “form cloud network or fog for collaborating… include infrastructure analysis, traffic management, and platooning”).  
Regarding applicant claim 12, Graefe discloses wherein the management module includes instructions to derive the assignment including instructions to compute arrival times according to one or more mitigating factors that influence progress of the set of vehicles toward the intersection ([0238]; [0263]).  
Regarding applicant claim 13, Graefe discloses wherein the management module includes instructions to maintain the micro-cloud at the intersection by engaging new vehicles with the micro-cloud as the new vehicles approach the intersection, and handing-off a role as leader of the micro-cloud when a prior leader is exiting a region of the intersection, and wherein the micro-cloud is an ad hoc network established between the set of vehicles about the intersection ([0185]-[0186]).  

Regarding applicant claim 14, Graefe discloses a method of improving right-of-way determinations at an intersection, comprising: 
acquiring, in a lead vehicle that is a cloud leader of a micro-cloud, observations about the intersection for a set of vehicles including at least one remote vehicle, wherein the set of vehicles are approaching the intersection, and wherein the remote vehicle and the lead vehicle are members of the micro-cloud  ([0034] “wireless sensor network where the entities in the environment may be considered network nodes or nodes that communicate among themselves in multi-hop fashion… with one or multiple network interfaceswhere infrastructure equipment act as road side units… V2X; V2I; V2V; V2N”; [0046] “micro cloud”); 
deriving an assignment of right-of-ways indicating an order about how the set of vehicles may proceed through the intersection; and providing the assignment to at least the remote vehicle to control right-of-way at the intersection ([0021] “infrastructure equipment may exchange information about the vehicles that they are tracking and may support collaborative decision making”; [0185]).  
Regarding applicant claim 15, Graefe discloses wherein the set of vehicles includes at least one non-connected vehicle in addition to the at least one remote vehicle, and wherein the management module includes instructions to derive the assignment by i) computing arrival times at the intersection for the set of vehicles according to the observations and ii) generating the assignment according to an arrival order for the set of vehicles at the intersection that is based, at least in part, on the arrival times ([0030]).  
Regarding applicant claim 16, Graefe discloses wherein deriving the assignment includes instructions to receive provisional orders from micro-cloud members of the micro-cloud, including at least the remote vehicle, and derive the assignment according to majority voting of the micro-cloud members that is based, at least in part, on the provisional orders from the micro-cloud members ([0185] “the fog is a group of IoT devices at an intersection”; [0191] “form cloud network or fog for collaborating… include infrastructure analysis, traffic management, and platooning”).  
Regarding applicant claim 17, Graefe discloses wherein deriving the assignment includes instructions to compute arrival times according to one or more mitigating factors that influence progress of the set of vehicles toward the intersection ([0238]; [0263]).  
Regarding applicant claim 18, Graefe discloses wherein maintaining the micro-cloud at the intersection by engaging new vehicles with the micro-cloud as the new vehicles approach the intersection, and handing-off a role as leader of the micro-cloud when a prior leader is exiting a region of the intersection, and wherein the micro-cloud is an ad hoc network established between the set of vehicles about the intersection ([0185]-[0186]).  
Regarding applicant claim 19, Graefe discloses wherein providing the assignment includes instructions to electronically communicate the assignment to members of the micro-cloud to cause the members to proceed through the intersection according to the assignment ([0190]).  
Regarding applicant claim 20, Graefe discloses wherein acquiring observations includes instructions to receive sensor data from at least one sensor of the cloud leader and from at least the remote vehicle, and wherein the observations include positions and trajectories of set of vehicles, and wherein the set of vehicles includes a non-connected vehicle that is not a member of the micro-cloud and does not participate in determining the assignment ([0195]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.L/           Examiner, Art Unit 3661                                                                                                                                                                                             
/PETER D NOLAN/           Supervisory Patent Examiner, Art Unit 3661